Herbert R. Brown, J.,
concurring. I concur in the reasoning by which the majority reverses the judgment of the court of appeals and remands this case to the trial court. However, I write to express my belief that the record before us indicates triable issues on plaintiffs Section 1983 and 1985 claims.
The issue in the Section 1983 claim is not whether there was probable cause to stop Murphy, but whether he was stopped because he was black. In other words, if Murphy was white would the police have stopped him? Was there evidence of selective enforcement in Reynoldsburg? In my opinion, the record contains enough evidence of selective enforcement to preclude granting a summary judgment.
The United States Supreme Court in Yick Wo v. Hopkins (1886), 118 U.S. 356, 6 S.Ct. 1064, 30 L.Ed. 220, recognized that a law may be fair on its face and impartial in appearance, yet violate a person’s constitutional rights if it is applied and administered with “an evil eye and an unequal hand.” Id. at 373-374, 6 S.Ct. at 1073, 30 L.Ed. at 227. If the law is selectively applied against a person by reason of race, the constitutional violation can be redressed by the victim in a civil action under Section 1983. Herrera v. Valentine (C.A.8, 1981), 653 F.2d 1220. However, in order for selective enforcement to be unconstitutional discrimination it must be “intentional or purposeful.” Snowden v. Hughes (1944), 321 U.S. 1, 8, 64 S.Ct. 397, 401, 88 L.Ed. 497, 503.
If, for example, the police department had a policy of stopping speeding cars only if they were going over 62 miles per hour in a 55-miles-per-hour zone, but making an exception for blacks who were pulled over at 57 miles per hour, that would violate Section 1983. Though the crime of speeding was committed by the driver clocked at 57 miles per hour, that driver was still the victim of selective enforcement based on race.
In the present case there is evidence which could support a finding that the Reynoldsburg police intentionally stopped blacks for infractions that would not have caused whites to be stopped. Thus, even if there is evidence of probable cause for a stop, that stop can constitute selective enforcement and be a violation of Section 1983.
Whether, in the present case, there was a selective enforcement which violated plaintiff’s rights under Section 1983 is a question the trier of fact should decide.
Likewise, the evidence before the trial court, when construed most strongly in plaintiff’s favor, is sufficient to prevent summary judgment on plaintiff’s Section 1985 conspiracy claim.
*362I believe this case should be remanded with instructions to proceed to trial on both the Section 1983 claim and the Section 1985 claim.